               Case 2:19-cv-00036-wks Document 1 Filed 02/27/19 Page 1 of 4
                                                                                 U               • ,, , , r1· .~,nL"'
                                                                                  t C:: p ~ t~, Yr:  i ,~
                                                                                 n ...... U•,,.,,."....,    v\)
                                                                                                                . •· i,-r
                                                                                                                    ,\
                                                                                0I;:, TRiCi OF
                                                                                             -
                                                                                                        V;: 1DMQ,u-
                                                                                                        ~-    Uj     fl   1
                                                                                             riLED
                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF VERMONT                    2019 fEB 27 AH fl: 37
                                                       )                                    CLERK
EVERTON BROWNIE,                                       )
                                                                               BY         ( /hrJ
                                                       )                            iff'UTY CLERK
                   Plaintiff,                          )       Doc. No. 357-12-18 BNCV
                                                       )       Vermont Superior Court
                                                       )
          V.                                           )
                                                       )
MERRITT HOSPITALITY, LLC                               )
d/b/a HEI HOTELS & RESORTS                             )
                                                       )
                   Defendant.                          )
------------------,)

                                     NOTICE OF REMOVAL

To:       United States District Court for the District of Vermont

          Vermont Superior Court -- Bennington

          Stefan Ricci
          Ricci Law, PLC
          85 Main Street
          Windsor, VT 05089
          stefan@riccilawvt.com

          PLEASE TAKE NOTICE that Defendant MERRITT HOSPITALITY, LLC (hereinafter

"Merritt"), by its counsel, and pursuant to 28 U.S.C. §§ 1332 and 1441, files this Notice of

Removal with respect to the case entitled Everton Brownie v. Merritt Hospitality, LLC, Docket

No. 357-12-18, from the Superior Court of Vermont, Civil Division, Bennington Unit. The

grounds for this removal are as follows:

          1.      On or about December 27, 2018, Plaintiff Everton Brownie ("Brownie" or

"Plaintiff') filed a Complaint (the "Complaint") with the Clerk of the Superior Court of

Vermont, Civil Division, Bennington Unit, alleging: (1) National Origin Discrimination under

Vermont's Fair Employment Practices Act; and (2) Race Discrimination under Vermont's Fair



55168148v.l
               Case 2:19-cv-00036-wks Document 1 Filed 02/27/19 Page 2 of 4



Employment Practices Act against Merritt Hospitality, LLCand two other defendants, CWI

Manchester Hotel LLC and HEI Equinox, LLC. A copy of the Complaint and all other filings in

the state court action are attached as Exhibit A.

          2.       The parties subsequently stipulated to the voluntary dismissal of CWI Manchester

Hotel LLC and HEI Equinox, LLC, neither of which employed Plaintiff during the relevant

period of time. See Ex. A.

          3.       This Court has subject matter jurisdiction over the Complaint because of diversity

of citizenship pursuant to 28 U.S.C. § 1332.

          4.       Diversity jurisdiction exists in this matter, in-that:

                   (a)     According to the Complaint, Brownie is a citizen of the State of Vermont

                   (Compl., 1);

                   (b)     Merritt Hospitality, LLC is a limited liability company organized under

                   the laws of Delaware and maintaining its principal place of business in the State

                   of Connecticut. The individual members of Merritt include HEI Hospitality, LLC

                   (99.9% ownership) and Gary Mendell (citizen of the state of Connecticut). The

                   individual members of HEI Hospitality, LLC include The Gary M. Mendell

                   Revocable Trust (organized under the laws of the State of Connecticut), The

                   Stephen Mendell Revocable Trust (organized under the laws of the State of

                   Connecticut), and Stephen Rushmore (citizen of the state of Florida). None of

                   Defendant's members are citizens of Vermont. See Declaration of Jean Schmier

                  attached as Exhibit B.

         5.       Additionally, the amount in controversy herein exceeds $75,000.00, exclusive of

interest and costs. 28 U.S.C. § 1332(a). That is because Plaintiff seeks backpay, compensatory



                                                      2
55168148v.l
               Case 2:19-cv-00036-wks Document 1 Filed 02/27/19 Page 3 of 4



 damages, punitive damages, as well as attorney's fees, which upon good faith belief, will readily

exceed $75,000.00, exclusive of interest and costs, if Plaintiff were to prevail at trial.

          6.       Because Plaintiff and Defendant are citizens of different states and the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, this Court has

original jurisdiction over this action pursuant to 28 U.S.C. § 1332 and this case is removable to

this Court pursuant to 28 U.S.C. §§ 1441 and 1446(b).

          7.       By filing this Notice of Removal, Defendant does not waive any defenses

available at law, in equity or otherwise.

          WHEREFORE, Defendant respectfully requests that the above-referenced civil action

proceed in the United States District Court for the District of Vermont as an action properly

removed thereto under 28 U.S.C. § 1332 and 1441.



February 27, 2019                               Respectfully submitted,

                                                MERRITT HOSPITALITY, LLC


                                               ~~/
                                                SEYFARTH SHAW LLP
                                                Seaport East
                                                Two Seaport Lane, Suite 300
                                                Boston, MA 02210
                                                617-946-4912
                                                PKennedy@seyfarth.com

                                                Eric J. Janson (to be admitted pro hac vice)
                                                Leslie V. Maffeo (to be admitted pro hac vice)
                                                SEYFARTH SHAW LLP
                                                975 F Street, NW
                                                Washington, DC 20004
                                                202-463-2400
                                                EJanson@seyfarth.com
                                                LMaffeo@seyfarth.com

                                                Counsel for Defendant Merritt Hospitality, LLC

                                                   3
55168148v.l
               Case 2:19-cv-00036-wks Document 1 Filed 02/27/19 Page 4 of 4



                                    CERTIFICATE OF SERVICE

           I certify that a true copy of the foregoing Notice of Removal, was served by U.S. Mail,

postage prepaid, this 27th day of February, 2019 upon:

           Stefan Ricci
           Ricci Law, PLC
           85 Main Street
           Windsor, VT 05089
           stefan@riccilawvt.com

           I also certify that I have caused a copy of this Notice of Removal to be filed with the

Clerk of the Superior Court of Vermont in accordance with 28 U.S.C. § 1446(d) and have filed

herewith all process, pleadings, and orders served upon or by Defendant pursuant to 28 U.S.C.

§ 1446(a).




                                                    4
55168148v. l
